UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 99-7635



WILLIAM KEVIN GLOVER,

                                            Plaintiff - Appellant,

          versus


PRIME CARE MEDICAL COMPANY; PENNSYLVANIA
INSTITUTIONAL   HEALTH   SERVICES;   JOHN  DOE
MEDICAL COMPANY; NCCHC INCORPORATED; CARL
HOFFMAN, Dr. D.O. President - Prime Care Medi-
cal Company; WILLIAM ANDERSON, Administration/
Marketing Prime Care Medical; PAM FULTON,
Medical Administrator - Prime Care Medical;
JOHN T. MADDEN, Judge, Marshall County Circuit
Court; WILLIAM DAVIS, Commissioner, Department
of   Corrections;   GREGORY,   X-Commissioner;
NICHOLAS HUN, X-Commissioner; PAUL KIRBY,
Warden, N.R.J.C.F; GEORGE E. TRENT, X-Warden;
NORMAN WOOD, Dr.; RICHARD GLASS, Dr.; CARL
LEGURSKY, X-Warden; TERESA WAID, Acting War-
den; TIM WHITTINGTON, Acting Warden; ALL
LIABLE INSURANCE COMPANIES, PER PERSON/PER
COMPANY; MOUNT OLIVE CORRECTIONAL CENTER,

                                           Defendants - Appellees.



Appeal from the United States District Court for the Southern Dis-
trict of West Virginia, at Beckley. David A. Faber, District Judge.
(CA-98-1139-5)


Submitted:   February 10, 2000         Decided:     February 14, 2000
Before WIDENER and NIEMEYER, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


William Kevin Glover, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




PER CURIAM:

     William Glover appeals the district court’s order denying

relief on Glover’s 42 U.S.C.A. § 1983 (West Supp. 1999) complaint.

We have reviewed the record and the district court’s opinion

accepting   the   magistrate   judge’s   recommendation   and   find   no

reversible error.    Accordingly, we affirm on the reasoning of the

district court. See Glover v. Prime Care Medical, No. CA-98-1139-5

(S.D.W.Va. Nov. 18, 1999).     We dispense with oral argument because

the facts and legal contentions are adequately presented in the ma-

terials before the court and argument would not aid the decisional

process.



                                                                AFFIRMED



                                   2